DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made to Applicant’s claim amendments received 2 December 2022.  Claims 35-37, 39-45 and 47-70 are currently pending of which claims 63-68 are withdrawn from consideration.  Claims 35, 43, 44, 45, 48, 49, 52-58, 60 and 61 are amended and claims 69 and 70 are new.  Claims 1-34, 38 and 46 have been cancelled.  

Claim Interpretation
It is important to note that the elected claims are directed to an apparatus.  Apparatus claims must be distinguished from the prior art by structure rather than function, functional limitations do not serve to further limit an apparatus claim beyond imparting the limitation that the apparatus is capable of performing the function as claimed (MPEP 2114).

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 2 December 2022.  The rejections to the claims presented under 35 USC 112 in the Office Action of 6 July 2022 are withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 35-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2014/0202874 to Elgammal et al. (Elgammal).
As to claim 35, Elgammal teaches a system for separating electrolyte form a mixed product including a solid carbon, the system comprising a porous cathode (255), a force applicator (pump) (220) and a collection chamber (the part of recirculation loop (210) downstream from the separator (215)), wherein the force applicator (220) applies a force to a mixed product to remove the electrode to the collection chamber) wherein the purified product is isolated, wherein the porous cathode comprises a scraper and thus is configured as at least a part of the mechanism for separating the solid carbon from the electrolyte, i.e. the mechanism for performing the first step (Paragraphs 0020 and 0082; Figure 2A).
As to claims 36 and 37, Elgammal teaches the apparatus of claim 35. Elgammal further teaches that the apparatus comprises a porous interface, a filter (215), configured to separate the electrolyte form the mixed product (Paragraphs 0081 and 0082; Figure 2A).
As to claims 39, 40 and 41, Elgammal teaches the apparatus of claim 35. The limitations “wherein said system Is configured to operate in an environment that is free of or substantially free of oxygen”, “wherein the environment that is substantially free of oxygen comprises less than 1000 ppm of oxygen” and “wherein the environment is comprises of nitrogen, carbon dioxide, argon, methane, ammonia, hydrogen, hydrogen sulfide and any combination thereof” are function limitations.  The apparatus of Elgammal is capable of operating under any number of environmental conditions (MPEP 2114).
As to claim 42, Elgammal teaches the apparatus of claim 35.  The claims are directed to a force applicator which “is configured to apply a force to the mixed product to move the electrolyte to the collection chamber, and the porous cathode is configured to separate the solid carbon from the electrolyte”, thus functional limitations (MPEP 2114).  Therefore, claim limitations which narrow the specific formation of the purified product are merely narrowing functional limitations.  The apparatus of Elgammal is capable of producing a molten gel depending upon operating conditions and inputs.  Elgammal further specifically teaches that nanoscale mixed phase carbon could be one of the purified products and that the apparatus operates at molten conditions (Abstract; Paragraph 0041).  
As to claim 43, Elgammal teaches the apparatus of claim 35.  Elgammal further teaches that the means for applying the force to move the electrolyte to the collection chamber is a vacuum, a suction pump (220) (Paragraphs 0082; Figure 2A).
As to claim 44, Elgammal teaches the apparatus of claim 35.  The apparatus of Elgammal would be capable of performing the functional language of “wherein the system is configured to cool the mixed product after formation by electrolysis and reheated prior to the force applicator applying the force”, i.e. it would be possible to turn of the heaters of Elgammal at a certain point and then turn them back on, particularly in view of the fact that “cooled” could be merely by a fraction of a degree to meet the claim limitations (MPEP 2114).
As to claim 45, Elgammal teaches the apparatus of claim 35.  Elgammal further teaches that the apparatus comprises a transport apparatus, scraper (257), configured to move mixed product to an extraction chamber (the part of recirculation loop (210) upstream from the separator (215)), the apparatus further configured to operate in batch mode, thus with sequential steps and configured to operate to move the product to the extraction chamber prior to the force applicator applying the force (Paragraphs 0071 and 0082; Figure 2A).
As to claims 46 and 47, Elgammal teaches the apparatus of claim 35.  The limitations “wherein the electrolyte is not a flowing electrolyte” and “wherein the electrolyte is not recirculated via a recirculation loop” are functional limitations.  Elgammal teaches that the cathodes can be scrapped only periodically and that the process can be operated in batch mode with only optional electrolyte recirculation (the electrolyte may be recycled) (Paragraph 0042, 0066 and 0074), and thus clearly teaches an apparatus capable of operating without the flow or recirculation of the electrolyte during at least certain time periods of cell operation (MPEP 2114).
As to claim 48, Elgammal teaches the apparatus of claim 35.  The claims are directed to a force application which “is configured to apply a force to the mixed product to move the electrolyte to the collection chamber, and the porous cathode is configured to separate the solid carbon from the electrolyte”, thus functional limitations (MPEP 2114).  Therefore, claim limitations which narrow the specific formation of the purified product are merely narrowing functional limitations.  The apparatus of Elgammal is capable of producing any number of products at any number of thickness.  Elgammal further specifically teaches that product is a solid carbon product that can be operated to any number or certain thicknesses (Paragraph 0041 and 0065).  
As to claims 49, 52, 53 and 54, Elgammal teaches the apparatus of claim 35.  The claims are directed to a force application which “is configured to apply a force to the mixed product to move the electrolyte to the collection chamber, and the porous cathode is configured to separate the solid carbon from the electrolyte”, thus functional limitations (MPEP 2114).  Therefore, claim limitations which narrow the specific formation of the purified product are merely narrowing functional limitations.  The apparatus of Elgammal is capable of producing any number of products at any number of purities depending upon operating conditions and inputs.  Elgammal further specifically teaches that the product comprises carbon nanotubes (Paragraph 0041).  
As to claim 50, Elgammal teaches the apparatus of claim 50. The claims are directed to a force application which “is configured to apply a force to the mixed product to move the electrolyte to the collection chamber, and the porous cathode is configured to separate the solid carbon from the electrolyte”, thus functional limitations (MPEP 2114).  Therefore, claim limitations which narrow the specific formation of the purified product are merely narrowing functional limitations.  The apparatus of Elgammal is capable of producing any number of products depending upon operating conditions and inputs.  Elgammal further specifically teaches that the product comprises carbon nanotubes (Paragraph 0041).  
As to claim 51, Elgammal teaches the apparatus of claim 50.  The claims are directed to a force application which “is configured to apply a force to the mixed product to move the electrolyte to the collection chamber, and the porous cathode is configured to separate the solid carbon from the electrolyte”, thus functional limitations (MPEP 2114).  Therefore, claim limitations which narrow the specific formation of the purified product are merely narrowing functional limitations.  The apparatus of Elgammal is capable of producing any number of products depending upon operating conditions and inputs.  Elgammal further specifically teaches that the product comprises graphene (Paragraph 0041).  
As to claim 55, Elgammal teaches the apparatus of claim 35.  The claims are directed to a force application which “is configured to apply a force to the mixed product to move the electrolyte to the collection chamber, and the porous cathode is configured to separate the solid carbon from the electrolyte”, thus functional limitations (MPEP 2114).  Therefore, claim limitations which narrow the specific formation of the purified product are merely narrowing functional limitations.  The apparatus of Elgammal is capable of producing any number of products depending upon operating conditions and inputs, including a carbon product which agglomerates and has a non-agglomerated form with a size smaller than the pores of the filter.  
As to claim 56, Elgammal teaches the apparatus of claim 35.  The claims are directed to a force application which “is configured to apply a force to the mixed product to move the electrolyte to the collection chamber, and the porous cathode is configured to separate the solid carbon from the electrolyte”, thus functional limitations (MPEP 2114).  Therefore, claim limitations which narrow the specific formation of the purified product are merely narrowing functional limitations.  The apparatus of Elgammal is capable of producing any number of products depending upon operating conditions and inputs including a paste.  
As to claim 70, Elgammal teaches the apparatus of claim 35.  The claims are directed to a force application which “is configured to apply a force to the mixed product to move the electrolyte to the collection chamber, and the porous cathode is configured to separate the solid carbon from the electrolyte”, thus functional limitations (MPEP 2114).  Therefore, claim limitations which narrow the specific formation of the purified product are merely narrowing functional limitations.  The apparatus of Elgammal is capable of producing any number of products including a solid carbon that has a matrix size larger than a pore size of the cathode.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 57-62 are rejected under 35 U.S.C. 103 as being unpatentable in view of US Patent No. 2,943,032 to Benner (Benner).
As to claim 57, Benner teaches a system for separating material from raw product comprises an electrolysis chamber (10) comprised of a cathode (20) positioned in the electrolysis chamber (10) and surrounded by an electrolyte (12) configured to form a raw product that includes the electrolyte, a transport apparatus (32) coupled to the cathode (20), and a collection chamber (34) positioned above the level of the electrolyte (12) in the electrolysis chamber (10), wherein raw product formed on the cathode is released into the collection chamber for extraction of a purified product, the transport apparatus (32) is configured to move the raw product into the collection chamber, i.e. forms at least a part of the mechanism for transferring the raw product into the collection chamber, such that downstream a purified product is extracted (Column 2, Line 45 to Column 3, Line 10; Figure 1).  However, Benner fails to teach that when the collection chamber is situated above the level of the electrolyte in the electrolysis chamber, the electrolyte is removed from the collection chamber and returned to the electrolysis chamber.  
However, Benner does teach in an alternative embodiment that excess electrolyte found in the solid product can be removed and returned to the cell (Column 5, Lines 12-24; Figure 2).  It would have been obvious to one of ordinary skill in the art at the time of filing that some electrolyte would also be found in the scraped product in the collection chamber of the first embodiment and that these two embodiments of Benner could be combined for recovering that amount of electrolyte, albeit a lower amount of electrolyte than in the second embodiment.  Therefore, it would have been obvious to provide the apparatus of the first embodiment of Benner with the addition of a structure for withdraw and recycling the electrolyte trapped with the product in the collection chamber.
As to claims 58, 59 and 62, Benner teaches the apparatus of claim 57.  Benner further teaches that the electrolyte is removed and returned to the cell via use of a vacuum pump (78) providing a compression force to the mixture of electrolyte and solid product (Column 5, Lines 12-24; Figure 2).
As to claim 60, Benner teaches the apparatus of claim 57.  Benner further teaches that the electrolysis chamber (10) is vertically aligned with the collection chamber (34), at at least some points of the operation of the apparatus (Column 2, Line 45 to Column 3, Line 10; Figure 1).
As to claim 61, Benner teaches the apparatus of claim 57.   In the apparatus of Benner, as the cathode is raised by the transport apparatus, at least a small amount of electrolyte would fall off the raw product and return to the electrolysis chamber by gravitational force.  

Allowable Subject Matter
Claim 69 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reason for the indication of Allowable Subject Matter is the inclusion of the limitation towards how the cathode operates to remove the electrolyte from the solid product.  

Response to Arguments
Applicant's arguments filed 2 December 2022 have been fully considered but they are not persuasive.
Applicants argue that the new claim limitation wherein the porous cathode is “configured to separate the solid carbon from the electrolyte” is not taught by Elgammal.  However, the Examiner maintains, as above, that Elgammal does teach a broad interpretation of this limitations.  However, the Examiner does note that narrowing the limitation such that the separation actually occurs through passing through the porous cathode, or as in dependent claim 69, would be allowable.  
Applicants further argue that Benner teaches away from the limitation that purified product is extracted by returning electrolyte to the electrolysis chamber.  However, it is first important to note that the rejections in view of Benner are now 103 rejections as necessitated by amendment, particularly that the recycle occurs from the collection chamber.  However, the Examiner maintains that Benner renders obvious this limitation, as above.  Furthermore, Applicants argue the Examiner position (now utilized for dependent claim 61) that a portion of electrolyte falling of the cathode prior to putting in place the collection tray would meet that claim limitations as this is prior to purification.  However, the Examiner disagrees, the Examiner agrees that this step would be prior to final purification, but maintains that the very act of raising that cathode beings the purification process and that any step occurring thereafter before final purification would be considered part of the purification process.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794